                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ROBERT ROLLERSON,

                         Plaintiff,
                                                                 CIVIL ACTION
        v.                                                       NO. 17-2377


 NANCY A. BERRYHILL
 Acting Commissioner of the Social Security
 Administration,

                         Defendant.


                                           OPINION

Slomsky, J.                                                                       January 9, 2019

I.     INTRODUCTION

       Before the Court are the Objections of Plaintiff Robert Rollerson (“Plaintiff”) to the Report

and Recommendation (“R&R”) of United States Magistrate Judge Marilyn Heffley. (Doc. No.

15.) On May 24, 2017, Plaintiff initiated this action by filing a Motion for Leave to Proceed in

Forma Pauperis. (Doc. No. 1.) On August 24, 2017, Plaintiff filed a Complaint against Defendant

Nancy A. Berryhill (“Defendant”), Acting Commissioner of the Social Security Administration,

alleging that Defendant wrongfully denied him disability insurance benefits (“DIB”) under Title II

of the Social Security Act. (Doc. No. 3.) On January 8, 2018, the Court referred the case to

Magistrate Judge Heffley for an R&R. (Doc. No. 13.) On June 29, 2018, Magistrate Judge Heffley

issued the R&R, recommending that Plaintiff’s request for review be denied (Doc. No. 14), and

on July 13, 2018, Plaintiff timely filed Objections. (Doc. No. 15.) Finally, on July 23, 2018,

Defendant filed a Response to Plaintiff’s Objections. (Doc. No. 17.)




                                                1
         Pursuant to 28 U.S.C. § 636(b)(1), the Court has conducted a de novo review of the portions

of the R&R to which Objections have been made. After an independent review of the record and

for reasons that follow, the Court will overrule Plaintiff’s Objections and adopt the R&R in its

entirety.

II.      BACKGROUND

      A. Factual and Procedural Background

         Plaintiff Robert Rollerson was born on February 11, 1960 and has an eleventh grade

education. (Administrative Record (“R.”) at 185, 190.) Plaintiff claims that beginning September

1, 2008, when he was 48 years old, he began suffering from lower back pain, knee pain, asthma,

chronic obstructive pulmonary disease (“COPD”)1, heart issues, and anxiety. (R. at 189.) He also

claims that he has a cognitive impairment. (R. at 195.) As a result, on August 21, 2013, Plaintiff

filed an application for disability insurance benefits (“DIB”) and supplemental security income

(“SSI”). (R. at 105-6.) Before the onset of his disability, Plaintiff worked as a janitor. (R. at 190.)

         Plaintiff’s claim was denied on April 3, 2014, and he thereafter filed a timely request for a

hearing before an Administrative Law Judge (“ALJ”). (R. at 20.) On January 27, 2016, ALJ

Regina L. Warren held a hearing and heard testimony from Plaintiff, who was represented by

counsel. (R. at 20.) The ALJ also heard testimony from Steve H. Gumerman, an impartial

vocational expert. (R. at 20.)

         On March 10, 2016, the ALJ issued a decision granting Plaintiff’s SSI claim, but denying

his DIB claim. (R. at 32.) At the time of this decision, Plaintiff was 55 years old and fell into the

“advanced age” category of the medical-vocational guidelines, discussed infra. Plaintiff appealed


1
      “Chronic obstructive pulmonary disease (COPD) is a lung disease characterized by chronic
      obstruction of lung airflow that interferes with normal breathing and is not fully reversible.”
      WORLD HEALTH ORGANIZATION, https://www.who.int/respiratory/copd/definition/en/(last
      visited Jan. 4, 2019).
                                                  2
the ALJ’s findings with respect to the DIB claim. On April 18, 2017, the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s findings the final determination of the Social

Security Commissioner. (R. at 1.)

   B. Relevant Social Security Administration Regulations

       To prove a “disability,” a claimant must demonstrate “the inability to do any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 20 C.F.R. § 404.1505(a). The claimant has the burden of proving the

existence of a disability and can satisfy this burden by showing an inability to return to former

work. Rossi v. Califano, 602 F.2d 55, 57 (3d Cir. 1979). If he does so, the burden shifts to the

Commissioner to show that, given the claimant’s age, education, and work experience, he is able

to perform specific jobs that exist in the national economy. 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. §

416.920(f).

       When evaluating a disability, the Social Security Administration uses a five-step process,

which is followed in a set order:

       (i) At the first step, we consider your work activity, if any. If you are doing
       substantial gainful activity, we will find that you are not disabled.

       (ii) At the second step, we consider the medical severity of your impairment(s). If
       you do not have a severe medically determinable physical or mental impairment
       that meets the duration requirement in § 404.1509, or a combination of impairments
       that is severe and meets the duration requirement, we will find that you are not
       disabled.

       (iii) At the third step, we also consider the medical severity of your impairment(s).
       If you have an impairment(s) that meets or equals one of our listings in appendix 1
       of this subpart and meets the duration requirement, we will find that you are
       disabled.




                                                 3
       (iv) At the fourth step, we consider our assessment of your residual functional
       capacity and your past relevant work. If you can still do your past relevant work,
       we will find that you are not disabled.

       (v) At the fifth and last step, we consider our assessment of your residual functional
       capacity and your age, education, and work experience to see if you can make an
       adjustment to other work. If you can make an adjustment to other work, we will
       find that you are not disabled. If you cannot make an adjustment to other work, we
       will find that you are disabled.

20 C.F.R. § 404.1520(a)(4)(i)–(v).

       At the third step, the Social Security Administration determines whether the claimant’s

medical impairment meets or equals one of the medical impairment listings in Appendix 1 of 20

C.F.R. Part 404, Subpart P. § 404.1520(a)(4)(iii). Between the third and fourth steps of the five-

step evaluation, the Social Security Administration assesses a claimant’s residual functional

capacity (“RFC”), which is the “the most [a claimant] can do despite [her] limitations.” 20 C.F.R.

§ 404.1545(a)(1). The Administration uses the RFC assessment to determine at the fourth step

whether the claimant is able to do her “past relevant work.” 20 C.F.R. § 404.1545(a)(5)(i)

       When determining RFC, the Administration considers “all the relevant evidence in [a

claimant’s] case record . . . including [a claimant’s] medically determinable impairments that are

not ‘severe.’” § 404.1545(a)(1-2). According to the regulations, the Administration “will consider

whether [a claimant’s] statements and the statements from third parties are consistent with the

medical and other evidence . . . .” 20 C.F.R. Part 404, Subpart P, App. 1 § 12(C)(3).

       At step five, the Administration considers its assessment of a claimant’s residual functional

capacity and [his] age, education, and work experience to see if the claimant can make an

adjustment to other work. 20 C.F.R. § 404.1520(a)(4)(v). If a claimant has physical limitations,

the Administration will look to the medical vocational guidelines to determine whether a claimant

is disabled. These guidelines consider education, skill level, and age. 20 C.F.R. Part 404, Subpart

P, App. 2 § 200.00 et seq.
                                                 4
       The Social Security Administration recognizes that learning a new skill or transitioning to

a new workplace is more difficult for older claimants. Learning a new skill or transitioning to a

new workplace is called a “vocational adjustment.” Id. § 201.00(c). To account for the difficultly

an older claimant may have in making a vocational adjustment, the medical vocational guidelines

make it easier for older claimants to prove a disability. Consequently, the guidelines distinguish

claimants based on age. The term “younger individual” is used to denote an individual age

eighteen (18) through forty-nine (49). Id. § 201.00(h)(1). The term “approaching advanced age”

is used to describe an individual age fifty (50) through fifty-four (54). Id. § 201.00(g). A claimant

age fifty-five (55) or over falls into the “advanced age” category. Id. § 201.00(f).

       A claimant must be insured under the Social Security Act in order to receive DIB. 42

U.S.C. § 216(i). To determine whether a claimant is insured, the Administration considers the

“quarters of coverage” the claimant earned. § 216(i)(3). A claimant earns a quarter of coverage

by completing work covered under the Social Security Act. Id. Thus, in order to receive DIB for

a particular period of time, the claimant must show that (1) he was disabled during that period of

time, and (2) he was insured during that period of time.

   C. The ALJ’s Findings

       In a decision issued on March 10, 2016, the ALJ applied the Social Security

Administration’s five-step evaluation and made the following findings:

   1. The claimant meets the insured status requirements of the Social Security Act
      through September 30, 2013.

   2. The claimant has not engaged in substantial gainful activity since the onset date.
      (20 CFR 404.1571 et seq., and 416.971 et seq.)

   3. Since the alleged onset date of disability, September 1, 2008, the claimant has had
      the following severe impairments: asthma, chronic obstructive pulmonary disease
      (COPD), mood disorder, anxiety disorder, sciatica, and peripheral artery disease
      (20 CFR 404.1520(c) and 416(920(c)).

                                                 5
4. Since the alleged onset date of the disability, September 1, 2008, the claimant has
   not had an impairment or combination of impairments that meets or medically
   equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,
   Appendix 1 (20 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
   416.926).

5. After careful consideration of the entire record, the undersigned finds that since
   September 1, 2008, the claimant has the residual functioning capacity to perform
   light work as defined in 20 CFR 404.1567(b) and 416.967(b) except he should
   avoid extreme temperatures of cold and heat, fumes, odors, dusts, gases, poor
   ventilation, hazards, machinery, and heights. The claimant is capable of
   functioning in production-oriented jobs that require little independent
   decisionmaking and minimal social interaction. The claimant could perform jobs
   that do not require complicated tasks. He also requires a low stress work
   environment with no continuous interaction with the public. He can be around
   coworkers and supervisors in proximity but would work best on independent
   assignments that require minimal social contact to complete. Few workplace
   changes, if any are necessary, should be gradually introduced. All postural
   activities should be performed on an occasional basis except no ladders.

6. Since September 1, 2008, the claimant has been unable to perform any past relevant
   work (20 CFR 404.1565 and 416.965).

7. Prior to the established disability onset date, the claimant was a younger individual
   aged 45-49. He subsequently changed age categories again to an individual closely
   approaching advanced age. On July 11, 2015, the claimant’s age category changed
   for a third time to an individual of advanced age (20 CFR 404.1563 and 416.963).

8. The claimant has a limited education and is able to communicate in English (20
   CFR 404.1564 and 416.964).

9. Transferability of job skills is not an issue in this case because the claimant’s past
   relevant work is unskilled (20 CFR 404.1568 and 416.968).

10. Prior to July 11, 2015, the date the claimant’s age category changed, considering
    the claimant’s age, education, work experience, and residual functioning capacity,
    there were jobs that existed in significant numbers in the national economy that the
    claimant could have performed (20 CFR 404.1569, 404.1569a, 416.969, and
    416.969a).

11. Beginning of July 11, 2015, the date the claimant’s age category changed,
    considering the claimant’s age, education, work experience, and residual
    functioning capacity, there are no jobs that exist in significant numbers in the
    national economy that the claimant could perform (20 CFR 404.1560(c), 404.1566,
    416.960(c), and 416.966).

                                             6
       12. The claimant was not disabled prior to July 11, 2015, but became disabled on that
           date and has continued to be disabled through the date of this decision (20 CFR
           404.1520(g) and 416.920(g)).

       13. The claimant was not under a disability within the meaning of the Social Security
           Act at any time through September 30, 2013, the date last insured (20 CFR
           404.315(a) and 404.320(b)).

       14. The claimant’s substance use disorders are not a contributing factor material to the
           determination of disability (20 CFR 404.1535 and 416.935).

(R. at 22-32.) In short, the ALJ found that Plaintiff became disabled when he turned fifty-five

years old on July 11, 2015 and moved into the “advanced age” category of medical-vocational

guidelines. As a result, she granted his SSI claim. However, because the ALJ found that Plaintiff

was not disabled until he moved into the advanced age category, he was not disabled between

September 1, 2009 and September 30, 2013—the period during which he was insured under the

Social Security Act. Consequently, the ALJ found that he was ineligible to receive DIB. (R. at

32.)

III.      STANDARD OF REVIEW

          When reviewing a final decision of the Commissioner of Social Security, a court must

determine whether the record demonstrates substantial evidence to support the Commissioner’s

decision. 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “more than a mere scintilla ...

[and includes] such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Cherry v. Barnhart, 29 Fed.Appx. 898, 901 (3d Cir. 2002) (quoting Richardson v.

Perales, 402 U.S. 389, 407 (1971)). The Commissioner’s findings of fact, as long as they are

supported by substantial evidence, are conclusive. 42 U.S.C. § 405(g).

          Because the Commissioner adopts an ALJ’s decision as her findings of fact, the ALJ must

set out a specific factual basis for each finding. Baerga v. Richardson, 500 F.2d 309, 312 (3d Cir.

1974); see also 42 U.S.C. § 405(b)(1). An ALJ must consider, evaluate, and refer to specific
                                                    7
medical evidence in the record in his decision. See Reefer v. Barnhart, 326 F.3d 376, 381-82 (3d

Cir. 2003). Based on this evidence, an ALJ determines whether a claimant proved a “disability,”

and the Commissioner adopts this decision as her finding of fact. Even if the record offers evidence

that undermines the ALJ’s conclusion, the Court will not overrule the decision of the ALJ unless

the ALJ’s finding is not supported by substantial evidence. Simmonds v. Heckler, 807 F.2d 54, 58

(3d Cir. 1986).

IV.     ANALYSIS

        Plaintiff makes four Objections to Magistrate Judge Heffley’s Report and

Recommendation. (Doc. No. 15.) First, Plaintiff objects to the Magistrate Judge’s finding that

the ALJ properly addressed his alleged cognitive impairment. (Id. at 1.) Second, Plaintiff

challenges the Magistrate Judge’s finding that the ALJ reasonably explained her assessment of

Plaintiff’s residual functioning capacity. (Id. at 3.) Third, Plaintiff argues that the Magistrate Judge

erred by finding that the ALJ reasonably explained her decision to reject certain medical opinion

evidence. (Id. at 5.) Finally, Plaintiff claims that the Magistrate Judge erred by finding that

substantial evidence supports the ALJ’s determination that Plaintiff’s testimony was not credible.

(Id. at 7.) The Court will address each Objection seriatim.

        A. The Magistrate Judge did not Err by Finding that the ALJ Properly Addressed
           Plaintiff’s Cognitive Impairment

        Plaintiff first argues that the Magistrate Judge erred by finding that the ALJ adequately

explained her decision that Plaintiff’s alleged cognitive limitation is not a severe impairment. (Id.

at 1.) Additionally, Plaintiff objects to the Magistrate Judge’s finding that any error with respect

to Plaintiff’s alleged cognitive limitation was harmless because it did not prevent the ALJ from

proceeding to steps three through five of the Social Security Administration’s five-part evaluation.

(Id.) For the reasons discussed below, the Court is not convinced by Plaintiff’s arguments.


                                                   8
        The second step of the Social Security Administration’s five-step evaluation directs an ALJ

to consider the medical severity of a claimant’s alleged impairment.                   20 C.F.R. §

404.1520(a)(4)(ii). If an ALJ finds that an alleged impairment is not severe, the claimant is not

considered disabled. Id. A severe impairment is defined as “any impairment or combination of

impairments that limits [a claimant’s] physical or mental ability to do basic work activities.” Id.

§ 404.1520(c).

        Here, Plaintiff alleged several impairments, including a severe cognitive limitation. At step

two, the ALJ found that Plaintiff only suffered from the following severe impairments: “asthma,

chronic obstructive pulmonary disorder (COPD), mood disorder, anxiety disorder, sciatica, and

peripheral artery disease.” (R. at 23.) The ALJ found that Plaintiff’s alleged cognitive limitation

was not a severe impairment. She explained her decision as follows:

        The claimant also alleged he is unable to work due to a cognitive impairment.
        Although he reportedly dropped out of ninth grade, he did not participate in special
        education. In addition, even though the claimant reportedly cannot read, he remains
        capable of performing most activities of daily living independently, including doing
        simple math, shopping, and using public transportation. Although the consultative
        examiner reported that the claimant has “intellectual limitation,” he relied solely on
        the claimant’s subjective allegations. Notably, the examiner failed to administer
        any cognitive functioning tests to assess properly the claimant’s intellectual
        functioning. Thus, the claimant’s reported “cognitive impairment” does not
        represent a medically determinable impairment, as there is no definitive diagnosis
        from an acceptable medical source.

(R. at 24) (internal citations omitted).

        Plaintiff argues that the ALJ did not reasonably explain her finding that Plaintiff does not

have a severe cognitive impairment. He contends that “[t]he record contains considerable evidence

that Plaintiff has a significant cognitive impairment.” As an initial matter, the Court disagrees that

the ALJ did not explain her reasoning for this finding. She clearly states that Plaintiff’s alleged

cognitive impairment is not a severe impairment because he was never diagnosed by an



                                                  9
“acceptable medical source.” (R. at 24.) Additionally, she cites to the fact that Plaintiff never

participated in special education and can still perform activities such as simple math, shopping,

and using transportation. (R. at 24.) Finally, the ALJ explained that the record is devoid of any

evidence to support Plaintiff’s claim except the report of a single examiner who relied only on

Plaintiff’s “subjective allegations” and no objective medical evidence. Without more, the ALJ

refused to find that Plaintiff’s alleged cognitive limitation is severe. This explanation is sufficient.

       Furthermore, the Court is unpersuaded by Plaintiff’s argument that other evidence in the

record supports a finding that his cognitive limitation is severe. For one, Plaintiff does not cite to

any specific evidence that could support his argument. Additionally, Plaintiff’s contention ignores

the relevant standard of review. When reviewing a final decision of the Commissioner of Social

Security, a court must only determine whether the record demonstrates substantial evidence to

support the Commissioner’s decision. 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is

“more than a mere scintilla…[and includes] such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Cherry v. Barnhart, 29 Fed. App’x. 898, 901 (3d Cir.

2002) (quoting Richardson v. Perales, 402 U.S. 389, 407 (1971)). As noted above, substantial

evidence supports the ALJ’s finding. The remote possibility that the ALJ could have interpreted

the facts differently or relied on other evidence does not mean that her finding lacks substantial

support.

       Additionally, Plaintiff seems to object to the Magistrate Judge’s finding that any error

regarding his alleged cognitive limitation was harmless. (Doc. No. 15 at 1.) In general, if an ALJ

finds that a claimant does not suffer from a severe impairment, the analysis stops at step two and

the claimant’s claim is denied. But where an ALJ finds at least one severe impairment at step two,

the inquiry continues. In that case, even though the ALJ found one or more impairments non-



                                                  10
severe, they are still considered at later steps. “When an ALJ makes an RFC determination, [at

step four] he must consider the combined effect of all the plaintiff’s impairments, whether those

impairments are severe or not-severe.” Williams v. Comm’r of Soc. Sec., No. 12-5637, 2013 WL

4500335, at *17 (D.N.J. Aug. 21, 2013) (citing 20 C.F.R. § 404.1545).

        Taking this into consideration, the Magistrate Judge found that even if the ALJ’s finding at

step two was erroneous, the error was harmless “so long as the sequential evaluation process

continues beyond that step, and the functional limitations associated with the impairment are

accounted for in the RFC at step four.” (Doc. No. 14 at 7.) In relevant part, the Magistrate Judge

explained as follows:

        Here, although the ALJ found at step two that that [sic] Rollerson had failed to
        present sufficient medical evidence to establish that his cognitive limitation
        represented a medically determinable impairment, she continued through the
        remaining steps in the analysis because she found he suffered from other severe
        impairments. See R. at 23. In formulating Rollerson’s RFC, the ALJ specifically
        discussed the opinions of his treating physicians regarding his cognitive abilities,
        id. at 28, and incorporated restrictions in his RFC to address his intellectual
        limitations, see id. at 26, 30 (stating that the RFC contained provisions to address
        Rollerson’s “moderate mental limitations”). Accordingly, if the ALJ erred in not
        finding Rollerson’s asserted cognitive deficiencies to be a severe impairment at step
        two, that error had no effect on the outcome of his claim.

(Id.)

        Plaintiff objects to this analysis. He argues that the fact that the ALJ proceeded through

the five-step analysis “does not show harmless error because Plaintiff’s cognitive impairment is

not merely pertinent at step two. It is pertinent to the step three determination, the RFC assessment

in general, and to the weighing of opinion evidence and Plaintiff’s testimony.” (Doc. No. 15 at 1.)

But this argument appears to misunderstand the Magistrate Judge’s reasoning.                Plaintiff

simultaneously argues that his cognitive impairment is relevant at later steps, and ignores the fact




                                                 11
that both the ALJ and the Magistrate Judge did indeed consider his cognitive impairment at later

steps. As a result, his argument lacks merit.

        For these reasons, the Court is not persuaded by Plaintiff’s arguments and will overrule

Plaintiff’s first Objection.

        B. The Magistrate Judge did not Err by Finding That the ALJ Reasonably Explained
           Her Assessment of Plaintiff’s Residual Functioning Capacity

        Second, Plaintiff contends that the Magistrate Judge erred by finding that the ALJ

adequately explained her assessment of Plaintiff’s residual functioning capacity (“RFC”). (Doc.

No. 15 at 3.) Specifically, Plaintiff argues that the ALJ did not properly explain the RFC

assessment as it pertained to Plaintiff’s breathing issues and back problems. (Id. at 3-4.) These

arguments, however, are unconvincing.

        As explained above, the Social Security Administration must assess a claimant’s RFC

between the third and fourth steps of the five-step evaluation. A claimant’s RFC refers to the most

activity he can perform despite his limitations. § 404.1545(a)(1). The Administration uses the

RFC assessment to determine at the fourth step whether the claimant can perform his “past relevant

work.” § 404.1545(a)(5)(i)

        Here, after reviewing the record and hearing testimony, the ALJ determined that Plaintiff

“has the residual functioning capacity to perform light work . . . .” (R. at 26.) Additionally, she

found the following:

        The claimant is capable of functioning in production-oriented jobs that require little
        independent decisionmaking and minimal social interaction. The claimant could
        perform jobs that do not require complicated tasks. He also requires a low stress
        work environment with no continuous interaction with the public. He can be
        around coworkers and supervisors in proximity but would work best on
        independent assignments that require minimal social contact to complete. Few
        workplace changes, if any are necessary, should be gradually introduced. All
        postural activities should be performed on an occasional basis except no ladders.



                                                 12
(R. at 26.)

        In making this assessment, the ALJ evaluated Plaintiff’s alleged symptoms and considered

whether the intensity, persistence, and limiting effects of his symptoms hindered his ability to

perform basic work activities. (R. at 26.) Relevant here is the ALJ’s discussion of Plaintiff’s

breathing issues and back problems. With respect to Plaintiff’s breathing problems, the ALJ wrote

the following:

        Turning to the medical record, the claimant has a history of shortness of breath.
        Treatment included inhalers, which helped alleviate shortness of breath symptoms.
        In fact, physical examinations generally indicated benign findings including
        symmetrical chest expansion and respiratory effort, normal breath sounds, and no
        wheezes or rales. Doctors advised the claimant to stop smoking, alcohol, and
        cocaine because these substances exacerbated asthmatic symptoms. The claimant
        however, continued to use these substances against medical advice.

(R. at 27.) The Magistrate Judge found that the ALJ adequately explained this decision and that

the decision is supported by substantial evidence. (Doc. No. 14 at 14-16.)

        Plaintiff disagrees, and still contends that the ALJ failed to adequately explain the RFC

assessment as it pertains to his breathing problems. Further, he argues that the evidence in the

record weighs against a finding that his breathing problems were “benign.”     (Doc. No. 15 at 3.)

        As noted in the R&R, an ALJ is required to provide a “clear and satisfactory explanation

of the basis on which [he or she] rests” a decision. Cotter v. Harris, 642 F.2d 700, 704-05 (3d Cir.

1981). The reason for this requirement is clear: a reviewing court must be able to determine the

basis for the ALJ’s decision. Teeters v. Colvin, No. 14-252, 2015 WL 1811264, at *2 (W.D. Pa.

Apr. 21, 2015). An ALJ’s decision is sufficient if it enables a district court to conduct a

“meaningful review.” Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004). Where a court finds

that substantial evidence supports an ALJ’s decision, the decision is sufficiently supported by a




                                                13
clear and satisfactory explanation. See Hernandez v. Comm’r of Soc. Sec., 89 Fed. App’x. 771,

774 (3d Cir. 2004).

        Having independently reviewed the record, the Court agrees with the Magistrate Judge’s

finding that substantial evidence supports the ALJ’s analysis of Plaintiff’s breathing problems.

Medical reports in the record show that more often than not, Plaintiff did not present with severe

or debilitating breathing issues.2 Further, where the medical records show that Plaintiff did suffer

from respiratory problems, those problems were quickly resolved through treatment with a

breathing inhaler.3 Thus, because substantial evidence supports the ALJ’s finding as to Plaintiff’s

breathing problems, the Court is persuaded that the ALJ adequately explained that finding.

        Plaintiff also argues that the Magistrate Judge erred by finding that the ALJ properly

explained the RFC assessment as it pertained to Plaintiff’s back issues. (Doc. No. 15 at 4.) On

that subject, the ALJ wrote the following:

        The claimant also has a history of sciatica. Radiographic imaging showed only
        “mild” degenerative disc disease with “mild” disc bulge at L5-81 and “mild”
        osteoarthritis at L4-L5. Treatment included epidural steroid injections, physical
        therapy, and medication, which offered some relief of pain symptoms. In fact,
        physical examinations generally indicated benign findings including 5/5 strength in
        the extremities, normal musculoskeletal tone, normal range of motion in the low
        back, and intact gait. On a few occasions, tenderness and restricted range of motion
        in the low back were observed, but these abnormal clinical presentations are offset
        by generally benign presentations noted elsewhere in the record.

        The claimant also participated in a consultative examination in 2014. Notably, the
        physical examination generally demonstrated benign findings including no edema
        in the extremities, normal pulses and reflexes, intact neurological testing, and
        normal gait. Some restricted range of motion in the lower back and neck were
        observed. Although the examiner did not provide an opinion of the claimant’s
        specific work-related limitations, the [ALJ] affords weight overall to the examiner’s



2
    (See R. at 262, 265, 274, 462, 527, 571, 575-76, 593, 602-03, 606, 619-20, 645, 663, 667,
    817, 888, 896, 899, 904, 908, 911, 914, 917, 1763, 1766).
3
    (See R. at 483, 488, 497, 526-27, 607-08, 657.)
                                                 14
        documented observations during his session with the claimant. The examiner’s
        findings suggest that the claimant could perform light work.

(R. at 27.)

        In the R&R, the Magistrate Judge concluded that the ALJ properly explained her

assessment regarding Plaintiff’s back pain because the assessment is supported by substantial

evidence. (Doc. No. 14 at 16-19). Plaintiff objects to this conclusion and argues that, contrary to

the ALJ’s assessment, his back pain was severe and limiting. (Doc. No. 15 at 4.) Specifically, he

challenges the Magistrate Judge’s endorsement of the ALJ’s assessment that his “mild radiological

abnormalities” signaled only mild symptoms. (Id.) But in making that argument, Plaintiff ignores

the host of evidence in the record that supports a finding that he only suffers from mild back pain.

For example, the record shows that Plaintiff retains full strength in his legs, normal muscle tone,

an intact gait, and normal range of motion in his lower back. (Doc. No. 14 at 17.) Further, “severe”

symptoms only presented when Plaintiff neglected to take his pain medication.                  (Id.)

Consequently, substantial evidence supports the ALJ’s RFC assessment as it pertained to Plaintiff’s

back pain and the Court agrees with the Magistrate Judge that the ALJ properly explained the RFC

assessment.

        For these reasons, the Court is unpersuaded by Plaintiff’s arguments and will overrule his

second Objection.

        C. The Magistrate Judge did not Err by Finding that the ALJ Properly Rejected
           Medical Opinion Testimony

        Next, Plaintiff argues that the Magistrate Judge erred by finding that the ALJ properly

rejected the opinion testimony of two medical professionals. (Doc. No. 15 at 5.) Plaintiff contends

that the R&R should not have endorsed the ALJ’s decision to “reject[] medical opinion on the basis




                                                15
of her own lay medical judgment.” (Id.) For the reasons stated infra, the Court is not convinced

by Plaintiff’s argument.

       As the factfinder, the ALJ is specifically charged with the duty to evaluate all medical

evidence in a disability insurance benefits case. See 20 C.F.R. §§ 416.945, 416.946(c). The ALJ—

not a physician or consultant—makes the ultimate determination as to whether a claimant is

disabled. Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011). According to the

Third Circuit Court of Appeals, an ALJ may reject a physician’s opinion where that opinion is not

supported by medically acceptable clinical and laboratory diagnostic techniques or where the

opinion is inconsistent with other substantial evidence in the record. Fargnoli v. Halter, 247 F.3d

34, 43 (3d Cir. 2001). Further, Social Security Administration regulations dictate that when an

ALJ considers the amount of weight to afford to a treating physician’s opinion, the ALJ must

consider the consistency of the opinion with the evidence in the record. 20 C.F.R. § 416.927(d)(2).

Where there is “conflicting and internally contradictory evidence,” the opinion is not necessarily

entitled to controlling weight. Jones v. Sullivan, 954 F.2d 125, 129 (3d Cir. 1991).

       Here, Plaintiff claims that the ALJ improperly rejected medical opinion evidence on the

basis of her own lay medical judgment. (Doc. No. 15 at 5.) Plaintiff refers to two instances where

the ALJ decided to afford only partial or minimal weight to a medical opinion. (See id.) First, the

ALJ only gave partial weight to the opinion of Michelle Joy, M.D., Plaintiff’s treating psychiatrist.

Discussing Dr. Joy’s opinion, the ALJ stated the following:

       Michelle Joy, M.D., treating psychiatrist, opined that the claimant demonstrates
       some difficulty with interpersonal relationships, effective communication, and
       distress tolerance, but can be redirected and deescalated with support. Dr. Joy
       further opined that the claimant has mild to moderate cognitive impairment that
       sometimes interferes with detailed instructions and often interferes with complex
       instructions. She also noted that if pain is not managed, it could create
       “psychological hardship or even decompensation” for the claimant. Partial weight
       is afforded to Dr. Joy’s opinion of moderate mental limitations and minimal weight

                                                 16
          is afforded to the remainder of her opinion suggesting that the claimant has marked
          limitations. As discussed above, the medical record supports up to moderate mental
          limitations. In addition, the claimant conceded his social functioning improved.
          Furthermore, the medical evidence, as discussed above, generally indicated benign
          findings.

(R. at 28) (internal citations omitted). In the R&R, the Magistrate Judge found that substantial

evidence supports the ALJ’s decision to afford partial weight to Dr. Joy’s opinion. (Doc. No. 14

at 33.)

          Plaintiff contends that the ALJ’s decision constitutes improper lay medical judgment.

(Doc. No. 15 at 5.) It does not. As noted above, an ALJ may reject a medical opinion where it

contradicts objective reports and findings in the record. Fargnoli, 247 F.3d at 43. Here, Dr. Joy’s

determination that Plaintiff has “marked” cognitive limitations contrasts with objective evidence

that he only has “moderate” limitations.4 For example, contrary to Dr. Joy’s opinion, evidence

shows that Plaintiff has little difficulty getting along with others and can attend church and medical

appointments regularly. (R. at 25.) Additionally, the record shows that Plaintiff can independently

take care of himself and his disabled mother, watch television, spend time with friends, shop, and

use public transportation. (R. at 25.) These findings contradict Dr. Joy’s medical opinion. Thus,

the ALJ was justified in affording her opinion partial or minimal weight.

          Second, the ALJ afforded partial weight to the medical opinion of Carol J. Henderson,

Plaintiff’s treating physician. She explained her decision in the following way:

          Carol J. Henderson, D.O., treating physician, opined that the claimant is incapable
          of even low stress jobs and would miss work about three days per month. She
          further opined that the claimant’s symptoms frequently interfere with attention and


4
    An ALJ finds that a claimant has a “marked” limitation where the claimant’s impairment
    seriously interferes with his ability to independently initiate, sustain, or complete activities.
    Further, an ALJ may find a marked limitation where the claimant is frequently ill because of
    an impairment or has frequent exacerbations of an impairment that result in significant,
    documented symptoms or signs. A marked limitation means a limitation that is more than
    “moderate,” but less than “extreme.” See 20 C.F.R. §§ 404.1520a and 416.920a.
                                                  17
       concentration. Dr. Henderson also reported that the claimant could sit for about
       four hours, stand and/or walk about two hours, and lift up to ten pounds. She also
       noted that the claimant would need to shift positions at will and elevate his legs
       throughout the day. In addition, Dr. Henderson reported that the claimant has
       postural limitations. Here, the medical record only partially supports Dr.
       Henderson’s opinion. Dr. Henderson suggests that the claimant is unable to work
       and is limited to less than the full range of sedentary work; however, the medical
       record as a whole, which shows generally benign clinical presentations, does not
       support this opinion. The medical record however, supports Dr. Henderson’s
       opinion that the claimant’s poor circulation, and pain and weakness in the low back
       and lower extremities impose functional limitations. Thus, partial weight is
       afforded to this opinion.

(R. at 28-29.) The Magistrate Judge found that substantial evidence supports the ALJ’s decision.

(Doc. No. 14 at 31.)

       Again, Plaintiff contends that the ALJ’s decision to afford only partial weight to Dr.

Henderson’s opinion amounts to improper lay medical judgment. The Court disagrees. As noted

in the ALJ’s decision, Dr. Henderson’s medical opinion contradicts objective findings in the record.

(R. at 28-29.) Despite Plaintiff’s subjective allegations and Dr. Henderson’s assessment, an MRI

of Plaintiff’s spine demonstrated that his injuries were merely benign. Further, Dr. Henderson’s

own reports state that Plaintiff’s medical records show “generally benign clinical presentations.”

(R. at 28-29.) Based on these contradictions, the ALJ reasonably concluded that Dr. Henderson’s

opinion was only entitled to partial weight. Accordingly, the Court agrees with the Magistrate

Judge’s finding that substantial evidence supports the ALJ’s decision.

       For the reasons given here, the Court is unpersuaded by Plaintiff’s argument that the ALJ

improperly rejected medical opinion in favor of her own lay medical judgment. As a result, the

Court will overrule Plaintiff’s third Objection.




                                                   18
       D. The Magistrate Judge did not Err by Determining that Substantial Evidence
          Supports the ALJ’s Decision to Reject Plaintiff’s Testimony

       Finally, in his fourth Objection, Plaintiff argues that the Magistrate Judge erred by finding

that substantial evidence supports the ALJ’s determination that Plaintiff’s testimony was not

credible. (Doc. No. 15 at 7-8.) He contends that the Magistrate Judge’s finding lacks merits

because the evidence in the record does not contradict or discredit his testimony. (Id. at 8.)

Additionally, he objects to the Magistrate Judge’s endorsement of the ALJ’s finding that his failure

to listen to medical advice discredited his testimony. (Id.) The Court disagrees.

       First, Plaintiff disputes the ALJ’s finding that his testimony contradicts evidence in the

record. (Id. at 7.) In her decision, the ALJ determined that Plaintiff’s testimony regarding the

extent and severity of his symptoms was not credible. In relevant part, she explained as follows:

       Turning to the claimant’s credibility, there are several reasons why the claimant’s
       allegations of debilitating symptoms are not entirely credible. First, despite
       allegations of disabling symptoms, physical and mental status examinations
       generally indicated benign findings. Second, there is evidence of noncompliance
       with recommended treatment, which suggests that symptoms are not as severe as
       alleged. In fact, the claimant smoked cigarettes and used cocaine and alcohol
       against medical advice. Third, the claimant described daily activities, which are not
       limited to the extent one would expect, given the complaints of disabling symptoms
       and limitations. For these reasons, the claimant’s allegations concerning the
       severity of his symptoms are not entirely credible and any limitations imposed by
       the claimant’s impairments are accounted for sufficiently in the residual
       functioning capacity.

(R. at 30.) In the R&R, the Magistrate Judge found that sufficient evidence supports the ALJ’s

decision. (Doc. No. 14 at 34.)

       Having independently reviewed the record, the Court agrees that substantial evidence

supports the ALJ’s finding that Plaintiff’s testimony was not credible. Although Plaintiff claimed

that his lower back and knee caused him near-constant pain, diagnostic tests and medical reports

in the record show that his ailments were mild and “generally benign.” (R. at 28-29.) Plaintiff



                                                19
testified that he has difficulty walking and can only sit or stand for thirty minutes at a time, but

objective medical findings show that he has full strength in his legs and normal range of motion in

his lower back. (R. at 27.) Furthermore, he is able to complete activities of daily living such as

shopping, running errands, caring for his mother, and attending church and appointments. (R. at

25.) This substantial evidence contradicts Plaintiff’s testimony and supports the ALJ’s decision

to afford it minimal weight.

       Second, Plaintiff contends that his “non-compliance” with medical advice does not

discredit his testimony. (Doc. No. 15 at 7-8.) In the ALJ’s decision, she found Plaintiff’s

testimony not credible in part because his “noncompliance with recommended treatment . . .

suggests that symptoms are not as severe as alleged.” (R. at 30.) In the R&R, the Magistrate

Judge endorsed this finding. She first explained that substantial evidence supports the ALJ’s

determination that Plaintiff did not follow medical advice:

       Here, the evidence was abundant that Rollerson was frequently noncompliant with
       his physicians’ medical treatment. While the ALJ reasonably focused on
       Rollerson’s continued smoking of tobacco and cocaine and consumption of alcohol
       despite his doctors’ repeated advice that such conduct would exacerbate his
       symptoms, see, e.g., R. at 295 (doctor recommended that he cease smoking tobacco
       and cocaine); 511 (went to emergency room for breathing problems after smoking
       cocaine); 526 (same); 513 (strongly advised to cease smoking crack because it
       might be the cause of his chest pain); 611 (smoking outside hospital during
       emergency room visit); 915 (counseled that smoking increases chronic pain), the
       record also reveals a number of additional forms of noncompliance. Rollerson went
       to the emergency room multiple times for treatment of symptoms that surfaced after
       he ran out of or stopped taking medication prescribed to treat those symptoms. See,
       e.g., id. at 481 (treated for breathing problems after he ran out of Albuterol), 486
       (treated for shortness of breath after he stopped taking his asthma medications), 495
       (same), 595 (treated for high blood pressure after he stopped taking blood pressure
       medication), 650 (treated for back pain after he ran out of psychiatric medications).
       Rollerson also was generally noncompliant with his CPAP use.5 See, e.g., id. at



5
    Continuous Positive Airway Pressure, or CPAP, is a treatment that uses mild pressure to keep
    a patient’s breathing airway open. A CPAP machine, includes a mask or other device that fits
    over a patient’s nose and mouth, blows air into a patient’s mouth and is used to treat sleep-
                                                20
        419 (CPAP smartcard reading revealed he had used the machine more than four
        hours in a night less than five percent of the time); see also id. at 264 (recommended
        lifestyle and diet modifications).

(Doc. No. 14 at 36-37.) After reviewing the record de novo and evaluating the relevant portions

of the R&R, the Court agrees that substantial evidence supports the ALJ’s finding that Plaintiff

did not adhere to the advice of his doctors.

        Plaintiff contends, however, that noncompliance with treatment does not justify a finding

that an individual is not credible. (Doc. No. 15 at 7.) But the law does not support this contention.

In fact, it is well established that “the failure to follow through with prescribed courses of treatment

is a factor that the ALJ may consider in assessing the severity of an impairment.” Honkus v.

Colvin, No. 13-1830, 2015 WL 225391, at *16 (W.D. Pa. Jan. 16, 2015). “[A]n ALJ may consider

a claimant less credible if the individual fails to follow the prescribed treatment plan without good

reason.” Vega v. Comm’r of Soc. Sec., 358 Fed. App’x. 372, 375 (3d Cir. 2009).

        Here, it was not Plaintiff’s noncompliance with treatment that formed the basis for denial

of benefits; instead, it was his residual functioning capacity to perform light work. As noted above,

assessing a claimant’s residual functioning capacity requires evaluating the severity and

persistence of the claimant’s symptoms. (R. at 26.) If a claimant ignores treatment prescribed to

relieve his symptoms, it follows that his symptoms may not be severe or persistent. In this case,

Plaintiff consistently disregarded medical advice prescribed to assuage his symptoms, leading the

ALJ to determine that his account of the severity and persistence of those symptoms was not

entirely credible. Because an ALJ is permitted to consider noncompliance when considering a

Plaintiff’s credibility, the ALJ’s finding here was proper.




    related and lung disorders. CPAP, NATIONAL HEART, LUNG, AND BLOOD INSTITUTE,
    https://www.nhlbi.nih.gov/health-topics/cpap (last visited Jan. 4, 2019).
                                                  21
       For the reasons given here, the Court is convinced that the Magistrate Judge did not err by

finding that both the law and substantial evidence supports the ALJ’s decision to reject Plaintiff’s

testimony. Consequently, the Court will overrule Plaintiff’s fourth and final Objection.

V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s Objection to the R&R (Doc. No. 15) are overruled.

The Report and Recommendation (Doc. No. 14) will be approved and adopted in its entirety. An

appropriate Order follows.




                                                22
